Dissenting Opinion by
BELL, C.J.,
in which ELDRIDGE, J. joins.
It is irrefutable that the trial court permitted the use, during the voir dire in the petitioner’s trial, of the type of questions this Court disapproved in Dingle, 361 Md. 1, 759 A.2d 819 (2000). The Majority acknowledges that this is so and, indeed, states that the “disapproved Dingle type questions, standing alone, would constitute reversible error.” 374 Md. 232, 242, 821 A.2d 459, 464 (2003). Nonetheless, the Majority concludes that the “painstaking individual voir dire conducted by the trial judge created a reasonable assurance that partiality and bias would have been uncovered.” Id. Review of the transcripts of the voir dire proceedings fails to confirm that conclusion. Thus, I dissent.
It is well settled that every person accused of a crime in this State, and, indeed, in this nation, is guaranteed the right to a trial by a fair and impartial jury.1 To ensure that right, the *255prospective jurors are questioned, on voir dire, in an effort to determine whether any of them, because biased toward the defendant, or the State, or for some other reason, may not be able to render a fair and impartial verdict. State v. Thomas, 369 Md. 202, 206-208, 798 A.2d 566, 568-569 (2002); Dingle v. State, 361 Md. 1, 9-12, 759 A.2d 819, 823-825 (2000). We have recognized that:
“If there is any likelihood that some prejudices in the jurors’ mind which will even subconsciously affect his decision of the case, the party who may be adversely affected should be permitted questions designed to uncover that prejudice. This is particularly true with reference to the defendant in a criminal case. Otherwise, the right of trial by an impartial jury guaranteed to him ... might well be impaired.... ”
Bedford v. State, 317 Md. 659, 671, 566 A.2d 111, 117 (1989), quoting Brown v. State, 220 Md. 29, 35, 150 A.2d 895, 897-98 (1959), quoting State v. Higgs, 143 Conn. 138, 142, 120 A.2d 152, 154 (1956). Thus, the voir dire questions should be directed at uncovering “any circumstances which may reasonably be regarded as rendering a person unfit for jury service” and therefore may be basis of a challenge for cause. Bedford, 317 Md. at 671, 566 A.2d at 117, quoting Corens v. State, 185 Md. 561, 564, 45 A.2d 340, 343 (1946).
We have also made clear that it is the trial judge that has responsibility of impaneling a fair and impartial jury. Dingle, *256361 Md. at 8, 759 A.2d at 823 (“the trial judge is charged with the impaneling of the jury and must determine, in the final analysis, the fitness of the individual venire persons.”). It is the trial judge who must decide whether a prospective juror is qualified to serve or must be discharged for cause. Critical to the discharge of that responsibility is information that informs those decisions; without information bearing on the qualifications of the prospective jurors, the court is unable to make the critical choices and decisions so necessary to ensuring a fair jury. Voir dire inquiries of the type used in, and rejected by, Dingle, rather than facilitating the disclosure of disqualifying information, contributes to the risk that such information will Pot be disclosed and will remain unrevealed, thus, usurping the court’s responsibility to impanel a fair and impartial jury. 361 Md. at 8-9, 759 A.2d at 823. From this, it follows that decisions relating to the propriety of the questions asked, or not allowed, on voir dire are more important than the manner in which, the process is conducted. In other words, how the trial judge conducts voir dire, whatever the level of the skill displayed, no matter the number or how painstaking and detailed the inquiry, cannot substitute for asking the appropriate relevant questions. We made this very point in Dingle:
“The issue in this case is not about how well the trial court conducted the voir dire; how well the trial court may have conducted the voir dire it allowed does not impact whether it erred in the manner in which it handled the propounding of the questions at issue here. If the questions at issue here should have been asked, and answers obtained, without the State’s suffix, reversal is required, however excellently the remainder of the process may have been conducted. Nor is it relevant how many persons were excused for cause. If the petitioner were potentially denied the right to challenge others, or even one person, who might have been subject to discharge because of the information generated, the many who were excused will not matter not one whit.”
361 Md. at 4, n. 5, 759 A.2d at 821, n. 5.
Voir dire in this case was “a little different than the normal procedure.” As the trial judge advised the venire panel:
*257“We will have what is called general voir dire. I am going to ask questions of all of you together first, to which I want you to respond, if your answer is yes, by standing and giving your juror call-in number. At the conclusion of the general voir dire, 35 of you will be remaining here and the other 30 will be excused until 2 p.m. this afternoon. We will then be asking each of you, separately, additional questions.”
There was in this case, therefore, a general voir dire, in which all of the prospective jurors were questioned as a group, and an individual voir dire, in which each was questioned separately. Although, because those prospective jurors responding to a question on general voir dire will only have stood and given their call-in number, follow-up questions to those asked in general voir dire would be asked during the individual voir dire and, therefore, to that extent, there was overlap, the two inquiries were intended to be separate and to serve different purposes. The general voir dire, in other words, narrowed the scope of the individual voir dire to the subject matter to be pursued, as it turned out, pre-trial publicity, on that examination and the questions required to be asked as a result of the general voir dire answers.
The focus of the general voir dire was quite broad, covering such varied matters as whether the prospective jurors knew the defendant, the court counsel or witnesses, their associations, or that of relatives, to the legal system, law enforcement or victim’s groups and prior jury service. Four of the questions asked during general voir dire, including those addressing the prospective jurors’ relationship and association to the legal profession and with law enforcement, were asked in the two part format, in compound form, that Dingle disapproved. They were:
“Is there any prospective juror, or a relative of a prospective juror who has ever been employed in any fashion at any time by any type of law enforcement agency, either civilian or military, and because of that employment you believe that you could not render a fair and impartial verdict in this *258case? If your answer is yes, please stand now and give your juror call-in number only.
“Has any member of this jury panel ever served as a juror before either as a grand juror or a petit juror and, if so, that would render you incapable of making a fair and impartial verdict in this case, if you were selected. Please stand now if your answer is yes and give your juror call in number only.
“Is there any prospective juror who has a relative, or you, yourself, who are presently or who formerly worked either as an attorney, a law clerk, a paralegal or attend a school relating the field of law and because of that you believe you could not render a fair and impartial verdict in this case, if you were selected? If your answer is yes, please stand now and give your juror call-in number only.
“Is there any prospective juror who has any connection with the Maryland Crime Coalition, or other advocacy group or. lobbying group for victim rights or offender punishment, specifically, handgun control, rape crisis counseling, victims rights organizations, child abuse advocates, spousal abuse, Mother Against Drunk Driving, Student Against Drunk Driving and because of your participation with such an organization, you believe you could not render a fair an impartial verdict in this case, if you were selected? If your answer is yes, please stand now and give your juror call-in number only.”
As phrased, a juror could answer the first question in the affirmative and yet not be required to reveal the information it sought because the juror decided that he or she could be fair and impartial. Only if a juror to whom the question applied decided that he or she could not be fair and impartial would the information the question sought have to be disclosed. Thus, although having the association or relationship, the juror and only the juror controlled, under this formulation of the question whether or not to disclose.2
*260The petitioner objected to these compound questions, explaining:
“Your Honor, we take ex — we would ask that the Court, your Honor, as to law enforcement questions which you then limited asked saying would that affect your ability to serve and function as a juror, I would ask that you ask that question as you did the victim witness or defendant question, and if that question did not so limit it, I would ask that you ask the law enforcement question and not limit it, not put the qualification, have that information supplied and then recommend a determination of whether or not that’s appropriate.
“Court did the same thing on one of the other questions concerning that a juror before an attorney, law clerk, [sic] handle its members of the advocacy group. Court also limited that. That is [,] allowed the jury to make the lone independent determination. I think we’re entitled to that information so we can make or our [sic] determination. So I would ask the Court re-ask those questions and not so limit them.”
The Court “decline[d] to do that.”
Other questions on general voir dire, as, for example,
“Has any prospective juror or any member of your family ever been the victim of, charged with or convicted of a crime? This does not include minor traffic offenses. If your answer is yes, please stand now and give your juror call in number only,”
were not asked in the two-part format; rather, the information was sought simply and directly.3 As to those questions, the information sought was revealed by the answer, without the necessity of the prospective juror deciding whether he or *261she could be fair and whether, on that account, to disclose the information.
Following the completion of the general voir dire, the trial judge conducted individual voir dire of each of the prospective jurors at the bench. Before beginning the process, however, she advised the entire panel, by way of introduction:
“Donald Antonio white, Troy White, who is not related to Donald Antonio White, Richard Antonio Moore and Wesley John Moore are charged with the armed robbery of the J. Brown Jewelers on Reisterstown Road in Baltimore County, Maryland and with the murder of Baltimore County Police Sergeant Bruce Prothero on February 7th of 2000. Those are the allegations of this case.
“With that in mind, I will now begin the individual voir dire process, and I would ask that counsel and the Defendant approach the bench.”
This was the first mention of the facts of the case and it serves to explain the court’s statement that it would be “asking each of you, separately, additional questions.” 4 The *262case had received extensive media attention and coverage. That is undoubtedly the reason for the court’s decision to voir dire the panel individually. That certainly was the primary focus of that phase of the voir dire, although, to be sure, those prospective jurors who answered questions during the general voir dire, were questioned with respect to the information their answers revealed. The court also permitted counsel, both defense and State, to ask follow-up questions as required. Although somewhat lengthy, the voir dire of the second prospective juror individually questioned is instructive and illustrative:
“THE COURT: ... Juror 53. Mr. Morton?
“JUROR: Yes.
“THE COURT: You heard me give a description of the allegations of the facts in this case?
“JUROR: Yes.
“THE COURT: Have you read, heard, or seen or do you have any personal knowledge about the allegations of the facts of this case?
“JUROR: I don’t read newspapers, and I see very little television, but I do recall hearing something when this first happened.
“THE COURT: Okay. Have you discussed this case with anyone?
“JUROR: No. No, I didn’t even—
“THE COURT: Have you been told anything about the anticipation or the facts of this case, or Mr. White or—
*263“JUROR: No.
“THE COURT: — Mr. Prothero’s—
“JUROR: No.
“THE COURT: Okay.
“JUROR: I got an impression, too, at, with what a little bit I heard. That it was something red and handled about the way they were red-handed apprehended.
“THE COURT: All right. Do you believe that you have an ability to serve as a juror in this Case? That means to sit in the jury box, to listen to the entire case, all of the evidence presented without pre-forming any opinion as to the guilt of the Defendant, and then to base a fair and impartial verdict only on the evidence in this case as you will see and hear it, and on the instructions on the law as I would give them to you at the end of the case?
“JUROR: I don’t know.
“THE COURT: And what reservation do you have?
“JUROR: The only reservation I have is, is the impression that I have, had originally formed—
“THE COURT: All right.
“JUROR: — some months ago that’s all.
“THE COURT: You believe that you can put that impression aside—
“JUROR: Yes.
“THE COURT: — as I would, and I would instruct you to do that? Okay. Do you have any fears about serving as a juror in this case?
“JUROR: Fears?
“THE COURT: Mm-hmm.
“JUROR: No.
“THE COURT: Based on anything you have read, seen or heard about the facts of the case, have you reached an opinion or judgment on the facts of the case or on the guilt or innocence of Mr. White?
“JUROR: No.
*264THE COURT: Do you believe that you can return and [sic] fair and impartial verdict in this case. Based only on the evidence and the law?
“JUROR: Well, some of this — if somebody let me go.to a dentist sometime soon. I broke a tooth yesterday, which is tearing my tongue and making it bleed every time I swallow, probably.
“THE COURT: If you understood that you would not probably return to either be chosen or not chosen until Wednesday morning. Would that give you sufficient time to make a dental appointment?
“JUROR: I suspect it would. My mother’s flying in from out of town Wednesday morning.
“THE COURT: Okay. Did you answer yes to any other question asked?
“PROSECUTOR: Yes, he did, your Honor. He answered the hardship question.
“JUROR: That’s—
“THE COURT: You answered the—
“JUROR: — The hardship.
“THE COURT: And what is the hardship?
“JUROR: One, the broken tooth; two, I’m a self-employed contractor; it’s, it’s a lot more expensive for me to be here than for someone who has a regular job. If I don’t work I don’t make any money, and nor does my employee.
“THE COURT: Okay.
“JUROR: — as well as my mother coming to visit for a week from Florida on Wednesday, I didn’t feel like I could postpone this, ‘cause I already postponed it twice.
“THE COURT: Okay. [State’s Attorney]?
“MS. BROEST: I don’t have any follow-up questions. .
“THE COURT: [Defense Counsel]?
“DEFENSE COUNSEL: If I may, your Honor.
“THE COURT: Mm-hmm. You ask me to ask the question, please.
*265“DEFENSE COUNSEL: Your Honor, would you ask, please ask a follow-up, what, what the juror meant by the red-handed I, I didn’t—
“THE COURT: Would you explain what you meant by red-handed?
“JUROR: I, just the impression that I formed was, was that it, it seemed kind of clear and linear that fellas who were apprehended, I mean, there seemed to be a fairly linear connection as what was presented through the news to the crime.
“THE COURT: Okay. You’ve indicated you can put that aside and return a fair and impartial verdict; is that correct?
“JUROR: Hope so.
“THE COURT: Okay. Anything, anything else, [Defense Counsel]?
“DEFENSE COUNSEL: No, your Honor.
“THE COURT: Would you step back as far as the trial table, please—
“JUROR: Sure.
“THE COURT: — and remain there for a moment. Accepted by State?
“PROSECUTOR: Yes, your Honor.
“THE COURT: Accepted by the Defendant?
“DEFENSE COUNSEL: Your Honor, I believe, I move that we disqualify Mr. Morton, juror here for cause. He hesitatingly indicated he had some concerns. He, he is a, stated he described to the Court his definition of red-handed, which is this linear, what I interpret that to be there’s a clear connection between the crime and he’s guilty [of] the crime. I would move to strike this juror for cause. “THE COURT: State’s position?
“PROSECUTOR: Your Honor, I ask one, briefly. There’s not — he didn’t replay any fact—
“THE COURT: Hmm.
*266“PROSECUTOR: — that is set in his mind, which the evidence would have to overcome. And when you look at some of the case law on what type the publicity disqualifies a jury from service, do they happen to know specific facts—
“THE COURT: Mm-hmm.
“PROSECUTOR: — that would otherwise be admitted into court which might somehow unfairly prejudice the Defendant?
“PROSECUTOR: He described the impression from news media that somehow the people that were caught were involved in this offense, but he knows of no specific facts. There’s nothing that the, the Defense would have to overcome in terms of persuading him that something he heard was not true or significant, anything like that which could suggest that he could be fair and impartial. And that is, in fact, the way he answered. I took his hesitation to simply mean that he was, simply thought about the question asked by the Court instead of simply answering offhanded.
“THE COURT: I would decline to strike the juror for cause.
All right. Mr. Morton, could you step up, please. Mr. Morton, you’ve been accepted as a qualified juror in this Case. That means the actual jury selection, as I told you, will not take place today. You’re required to call the Jury Office at the telephone number listed on this paper after 4:30 on Tuesday, August 22nd and listen to the instructions that will be given on that tape for Judge Howe’s jurors. And I want to give you this piece of paper. It’s imperative that you not discuss this case be anybody, read anything, listen to anything or see anything about it on television, on the radio, in the newspapers, before you come back the next day, okay?
“JUROR:. (Nodding head yes.)
“THE COURT: So you can take this paper with you.
“JUROR: Okay.
“THE COURT: Thank you.
“JUROR: Thank you.
*267The majority makes a great deal of the fact that the “trial court conducted extensive voir dire examinations of the prospective jurors,” that the process exceeded two days in length and consisted of “a series of questions designed to ensure that the jurors chosen would be free from any preconceptions, biases, or prejudices which might interfere with their ability to be fair and impartial jurors.” 374 Md. at 244, 821 A.2d at 465. It concludes:
“During this individual voir dire, the trial judge did not limit or foreclose any line of inquiry. Petitioner was not restricted in any way in his effort to uncover bias, prejudice or incapacity. At the bench, after the court inquired of the prospective juror, in each instance, the court asked defense counsel and the prosecutor whether there were any followup questions to be asked to the prospective juror. Petitioner had ample opportunity to question any prospective juror as to any bias or prejudice, arising from any source, including employment in law enforcement, contact with advocacy groups, prior juiy service or any connection with lawyers, law clerks or the legal community. The trial judge asked nearly every follow up question requested by defense counsel and the prosecutor.”
Id. at 243, 821 A.2d at 465 (footnote omitted).5
Aware of the need for the voir dire at the bench to negate the effect of the compound questions and the court’s refusal, even after objection, to ask the compound questions separately, the majority states that the “individual questioning extend*268ed beyond the general voir dire questions, allowing for scrutiny of prospective jurors who had not answered affirmatively to any of the general questions.” Id. at 244, 821 A.2d at 465. Citing as examples the questioning of Juror 300 and 314, the majority notes that the former was stricken for cause after the series of questions requested by the petitioner were asked, id. at 243-45, 821 A.2d at 465-66, and offers the latter as proof that “the trial judge’s offer to ask additional questions” was “freely allowed” and of the decisiveness of those questions when the offer was accepted. Id. at 245-47, 821 A.2d at 466-67.
The majority seems to recognize that the petitioner was prejudiced by the use of the compound question, but characterizes the prejudice as “minimal.” id. at 247, 821 A.2d at 467. It faults the petitioner for not having requested the trial court to inquire once again of the prospective jurors on the subject of the two-part questions. Id. After all, it states, the petitioner could have mitigated the prejudice and, in any event, because the trial judge offered the petitioner and the State “the opportunity' for further inquiry with each prospective juror,” the petitioner should be held responsible for “the decision of defense counsel not to pursue such an inquiry when the trial court permitted follow up questions.” Id. Finally, using prospective Juror 300 as the example, the majority contends that the petitioner “was not dissuaded from asking questions on individual voir dire which the trial court had refused to propound to the entire venire.” Id.
I am not persuaded. Indeed, to state the majority’s rationale is to refute it; as hard as it strains to fit this case into a harmless error posture, it cannot. I started by pointing out that the trial court committed error by propounding the four two-part questions. The majority agrees. Thus, to affirm, it must determine that any prejudice that would flow from the failure to ask the questions properly has been dissipated by the subsequent proceedings or that the information that would have been elicited had the questions been asked properly was either elicited or the opportunity to do so was provided. The majority has failed to demonstrate that either occurred.
*269At the outset, as already pointed out, error committed in the propounding of voir dire questions cannot be cured or mitigated by conducting the voir dire process skillfully, extensively and painstakingly. Asking “a series of questions designed to ensure that the jurors chosen would be free from any preconceptions, biases, or prejudices which might interfere with their ability to be fair and impartial jurors,” 374 Md. at 244, 821 A.2d at 465, is not enough if questions that should have been asked were not asked or were not asked properly. That is clearly what happened here. It is, after all, not those members of the venire panel who answered affirmatively to the voir dire questions at issue with whom we are concerned. Their affirmative responses disclosed relevant information bearing on their qualifications, which the court could apply in deciding their fitness as jurors. Rather, the concern is that, because they posited no answer to the voir dire questions, venire persons with the relevant associations and experiences will not be identified and, so, whether they are biased will escape consideration.
I do not accept the majority’s premise that, during the individual voir dire process, the line of inquiry the petitioner could pursue was not limited or foreclosed in any way. On the contrary, I think it clearly was. As we have seen, there was a general voir dire that preceded the individual voir dire. During the general voir dire, the trial judge effectively limited and foreclosed a line of inquiry when she asked certain questions relating to associations and relationships in compound form. And she did it intentionally; when, upon objection, the petitioner asked that they be asked again, this time separately, the trial judge refused. The trial judge having decided to conduct the voir dire in this bifurcated manner, we have to assume that she ascribed some purpose to it, that it served, and had, a meaningful role to play in the jury impaneling process. And there is nothing in this record to suggest otherwise.
The majority fails to explain what purpose the general voir dire questions would have served if the individual voir dire was meant to be a,n open forum for investigating all potential *270biases. Certainly, the reasonable understanding of a bifurcated voir dire process is to limit the scope of the individual examinations by identifying, for later follow-up inquiry, only those parties with potential biases. Nor does the majority realistically consider, and give sufficient weight to the fact that the petitioner unsuccessfully had objected to the improper general voir dire questions on two separate occasions. Moreover, the record reflects that the trial judge really did control the jury selection process, exercising firm control over her courtroom and the court proceedings; this is a trial judge who required counsel to pass the follow-up questions to be asked through her. It would be strange indeed if the trial judge, having decided to bifurcate the voir dire, would then allow the same questions already asked on general voir dire to be asked on individual voir dire. This is especially so since the trial judge had already rejected, albeit it was in the general voir dire setting, the very request that the majority says she did not foreclose. In order for the majority to be correct, in other words, the general voir dire would have to have been, and been intended to be, a nullity, hence a complete waste of judicial resources.
Furthermore, a reading of the voir dire transcript establishes that the purpose of the individual voir dire was to investigate the effect of any pre-trial publicity on each prospective juror and to follow-up any affirmative responses to the general voir dire questions. Nothing in the record suggests that the individual voir dire was to be used as an open forum for any subject of inquiry the petitioner desired. While it is certainly true that the trial judge did not foreclose any avenue of follow-up questions suggested by the petitioner, the follow-up questions posed by the petitioner, appropriately, and I think wisely, directly related either to affirmative responses to the general voir dire or the answers of the venireperson to questions posed on individual voir dire.
Nor do I agree that the questioning of prospective jurors 300 and 314 demonstrates that the inquiry on individual voir dire ranged beyond that allowed on general voir dire. With respect to prospective juror 300, only a portion of the court’s *271inquiry is included by the majority. As the omitted portion of the inquiry reveals, the questions permitted by way of followup by the petitioner were generated by the court’s pre-trial publicity inquiry:
“THE COURT: ... All right. Juror 300, please. Miss Hill?
“JUROR: Yes.
“THE COURT: Good afternoon.
“JUROR: Hi.
“THE COURT: Other than the brief description that I gave you a few moments ago, have you seen, read or heard anything about this case before you got to the courthouse today?
“JUROR: Just what’s been on the news.
“THE COURT: Can you recall, specifically, what you remember from the news?
“JUROR: That it was the man that was shot, that they were robbing the jewelry store and shot a man. And it was his second job at — he was a security guard, or something like that.
“THE COURT: Mm-hmm. Do you, have you formed an opinion as to the guilt or innocence already of the defendant here, Mr. White, based on what you just told me?
“JUROR: Well, I just think anybody that’s involved, as far as the death of a policeman—
“THE COURT: Okay.
“JUROR: — I just, I mean, I strongly believe that if he is accused, that he was part of it; he should go to jail. But I strongly believe in the, the death sentence, too.
“THE COURT: Okay. Do you understand the defendant is clothed with a presumption of innocence so that that presumption is not overcome unless the State would prove beyond a reasonable doubt that the Defendant was guilty of any crime. You understand that.
“JUROR: Can you repeat that again?
*272“THE COURT: Okay. Do you understand that Mr. White is presumed to be innocent—
“JUROR: Mm-hmm
“THE COURT: — unless the State proves beyond a reasonable doubt he is guilty of a crime?
“JUROR: Yes.
“THE COURT: Do you understand that you can only come to that decision after you would have heard all of the evidence in the case and listened to the instructions on the law, if you were serving as a juror in this case?
“JUROR: Yes.
“THE COURT: Do you think that you have an ability to do that, to listen to all the evidence and the instructions on the law, and then, and only then, arrive at a fair and impartial verdict?
“JUROR: I guess.”
When asked if she had formed an opinion of the petitioner’s guilt or innocence, prospective juror 300 responded, “... I think anybody that’s involved, as far as the death of a policeman — -I just, I mean, I strongly believe that if he is accused, that he was part of it; he should go to jail. But I strongly believe in the, the death sentence, too.” Subsequently, the petitioner asked the court to inquire of the prospective juror whether a mere accusation was sufficient to send someone to jail. While such a question may not have been permitted in a vacuum, there simply is no doubt that there was a direct and ample present predicate for it, the statement of a prospective juror that “if he is accused, that he was part of it; he should go to jail.”
Similarly, with respect to prospective juror 314, when the portion of his voir dire that has been omitted is considered in context with the portions included, it is clear that the questions followed up those generated by the trial judge’s pre-trial publicity inquiry:
“THE COURT: ... Juror 314, please. Mr. Long, good afternoon, sir.
*273“JUROR: How are you?
“THE COURT: Fine, thanks.
“JUROR: Okay.
“THE COURT: Besides the brief description that I gave you about this case a few moments ago, have you seen, read or heard anything about the case?
“JUROR: I heard stuff about it. I can’t remember anything about it, or anything like that.”
The colloquy simply does not support the proposition that is most critical to the majority’s result, that the petitioner had free range to explore all inquiries, even those foreclosed on general voir dire.
The majority’s lament that the petitioner did not request the court to ask the prospective jurors during individual voir dire the compound questions in proper form smacks of blaming the defendant for the trial court’s error. The request had twice been made and twice rejected. We should not be encouraging counsel to disregard rulings by the court. In any event, as I have pointed out, this trial judge was in control and counsel knew how she wanted to proceed and they proceeded that way.
What the undisputed record reflects is that the trial court conducted the voir dire examination over the course of two days. On the first day of the general voir dire, four members of the venire panel responded affirmatively to the general voir dire question relating to associations with law enforcement.6 On the second day of the general voir dire, fourteen members of the general voir dire responded affirmatively to the general voir dire question relating to associations with law enforcement.7 Thus, a total of eighteen prospective jurors, it must be *274assumed, answered the question because they had some association to law enforcement that they believed would affect their ability to be fair and impartial.8
Over the course of the two days of voir dire, the trial court individually questioned 104 prospective jurors. Only fourteen of those were persons acknowledging an association/relationship with law enforcement. We simply have no way of knowing how .many of the 104 prospective jurors and, more to the point, how many of the 62 from which the jury was selected had the relationships or associations into which the compound questions inquired. It is precisely for this reason that reversal is required in this case. I dissent.
Judge ELDRIDGE joins in the view expressed herein.

. The Sixth Amendment to the United States Constitution provides:
"In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall *255have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the assistance of counsel for his defence.” (Emphasis added).
Similarly, Article 21 of the Maryland Declaration of Rights provides:
"Thai in all criminal prosecutions, every man hath a right to be informed of the accusations against him; to have a copy of the Indictment, or charge, in due time (if required) to prepare for his defence; to be allowed counsel; to be confronted with the witnesses against him; to have process for his witnesses; to examine the witnesses for and against him on oath; and to a speedy trial by an impartial jury, without whose unanimous consent he ought not to be found guilty.” (Emphasis added).


. The colloquy that occurred at the conclusion of the general voir dire between the trial judge and prospective juror 84, who made no re*259sponse to the compound question relating to associations with law enforcement, is illustrative of this point:
"THE CLERK: Judge, before you call the next case, excuse me, the Sheriff has Juror 84 in the hall who seems upset, could you call her next.
“THE COURT: Yes, I[sic] be happy to.
“PROSECUTION: Okay.
"THE COURT: Did you hear that information, [defense counsel]?
"DEFENSE COUNSEL: I’m sorry.
"THE COURT: We were speaking with your clientf,] the Sheriff has Juror 84 in the hallway. She appears to be very upset and request that we call her next. Is there any objection to that?
“DEFENSE COUNSEL: No, your Honor.
"THE COURT: Okay. Juror 84, please [ ].
"JUROR: Yes, ma'am
"THE COURT: You heard the brief description—
"JUROR: Yes
"THE COURT: — of the allegations of the facts of this case?
“JUROR: (Nodding head yes.)
"THE COURT: All right. Now you answered yes to a couple of questions. You answered yes to the question about—
"JUROR: My son's a Baltimore County policeman, and he worked at J. Brown Jewelers part-time, and I can’t sit here much longer.
“THE COURT: Okay.
"JUROR: I tried.
“THE COURT: I know. I understand. And what you need to do is try to get yourself together. We'll talk about the weather, or something like that.
"JUROR: Okay.
"PROSECUTION: Do you need a glass of water?
"JUROR: I tried. I really did.
"THE COURT: It's okay. It’s perfectly all right. I just don’t want to you turn around, around you're still so upset.
"JUROR: Right. Right. And he does deserve a fair trial. I’m, I'm just sorry. You know, I tried.
"THE COURT: That's all right. I just want to give you a couple minutes to get calmed down.
“JUROR: I’ll be okay. I tried, but I just couldn’t sit there.
"THE COURT: Okay. You’ve not discussed this with anybody else on this jury panel, have you?
"JUROR: No.
"PROSECUTION: Here. Have a sip of water.
"THE COURT: Have a sip.
“PROSECUTION: Maybe Milton can exit, help her out that door.
“THE COURT: Yeah. Milton- -
"THE CLERK: Yes, Judge.
"THE COURT: — why don't you take her out the side door. Okay. And you're excused.
"JUROR: Thank you, very much.
"THE COURT: Thank you. You have a nice day. Is there a request to strike for cause?
"DEFENSE COUNSEL: Yes, your Honor.
*260“THE COURT: Strike Juror 84 for cause without objection from the State.”


. One is left to wonder why the trial judge differentiated in the form of the question seeking the prospective jurors’ victim/defendant status and those seeking information concerning certain relationships and associations.


. As indicated, the decision to disclose, or not disclose, an association with law enforcement is for the individual under the two-part question used in this case. But disclosure may be prompted by other information being provided. Consider the voir dire of prospective juror 67, who did not respond to either of the compound questions:
"THE COURT: Thank you. Juror Call-In 67.
"JUROR: My—
"THE COURT: Good morning. Miss Kujawa—
"JUROR: Yeah.
“THE COURT: — have you seen, read or heard anything about this case before you came to the courthouse today?
“JUROR: Yeah. I read it and saw it on TV.
THE COURT: Okay. Can you recall, specifically, what you remember about what you may have seen or heard?
JUROR: Well, I feel that it is a police officer was killed with several children, my husband’s a security guard, his brother and his nephew are former policemen and I got to be careful. I feel like I remember, have a forgone conclusion.
THE COURT: I was going to ask you that. Have you already formed an opinion?
JUROR: Mm-hmm.
*262THE COURT: Do you think there’s a possibility that you can put all of that aside and render a fair and impartial verdict as I instruct you to do so, based only on the evidence—
JUROR: NO.
THE COURT: — that you heard and saw in the courtroom and on the law?
JUROR: No.
THE COURT: Okay. Could you step back to the trial table, please. Is there a motion to strike?
DEFENSE COUNSEL: I’d move to strike for cause, your Honor.
PROSECUTOR: No objection, your Honor.
THE COURT: Strike Juror Call-In 67 for cause.


. The majority advises that all but one follow-up question that the petitioner sought to ask was asked. It explains the one that was not asked as "not relate[d] to the subject of any of the compound questions.” White v. State, 374 Md. 232, 273, n. 6, 821 A.2d 459, 483 n. 6 (2003). The majority also points out that the prospective juror, although qualified to do so, was not seated on the jury. It is interesting that the question that was not allowed followed up on a statement by the prospective juror that "from what I've heard and, and read, the evidence points to guilt.” Although a single question, I am not at all so comfortable with the correctness of that decision. In fact, I believe the question should have been asked; it was clearly relevant to the prospective juror's ability to be fair and impartial and it was prompted directly by what he said.


. The Juror Call-In numbers reflecting an affirmative response to the question were 317, 105, 306, 004.


. The Juror Call-In numbers reflecting an affirmative response were 77, 318, 90, 323, 347, 85, 89, 3, 58, 314, 008, 336, 005, 75. Of this number, only ten jurors were questioned during the individual voir dire.


. Of the eighteen venire members positing an affirmative response to the general voir dire question, only fourteen were individually voir dired.